Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 61 shown in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item 27a described in the specification (paragraph 0036) as a tang (Figure 9 indicates a tang 27b, but no drawings indicate what is considered 27a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16-17 are objected to because of the following informalities:  
Claim 16 recites “…wherein the mounting clip comprises ridge and the tang…” (emphasis added) in line 3 to 4, which reads awkwardly. Examiner believes Applicant intended claim language to read “…wherein the mounting clip comprises a plurality of ridges, and the tang…” Please amend claim 16 in this fashion, or however desired, to overcome this objection.
Claim 17 is objected to by virtue of its dependency from claim 16.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 10, 11, 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, Applicant cites “…a first threshold sliding force is applied…” in line 3. It is unclear if “a first threshold sliding force” in claim 9 refers to a different sliding force or to “a first threshold sliding force” as referenced in lines 9 to 10 of claim 1.
For the purpose of substantive examination, it is presumed that the second instance of “a first threshold sliding force” is in reference to the first instance of “a first threshold sliding force”. 
Regarding claim 10, Applicant cites “…a second threshold sliding force is applied…” in line 3 and 4. It is unclear if “a second threshold sliding force” in claim 10 refers to a different sliding force or to “a second threshold sliding force” as referenced in lines 13 to 14 of claim 1. 
For the purpose of substantive examination, it is presumed that the second instance of “a second threshold sliding force” is in reference to the first instance of “a second threshold sliding force”.
Regarding claim 11, Applicant cites “…a first threshold sliding force is applied…” in lines 8 to 9. It is unclear if “a first threshold sliding force” in claim 9 refers to a different sliding force or to “a first threshold sliding force” as referenced in lines 9 to 10 of claim 1. 
For the purpose of substantive examination, it is presumed that the second instance of “a first threshold sliding force” is in reference to the first instance of “a first threshold sliding force”.   
Additionally, Applicant cites “…a second threshold sliding force is applied…” in lines 13 to 14. It is unclear if “a second threshold sliding force” in claim 11 refers to a different sliding force or to “a second threshold sliding force” as referenced in lines 13 to 14 of claim 1. 
For the purpose of substantive examination, it is presumed that the second instance of “a second threshold sliding force” is in reference to the first instance of “a second threshold sliding force”.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 to 3, and 6 to 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US Publication No. 20160295733 A1).
Regarding claim 1, Chiang teaches a building controller (1, electronic device; paragraph 0022) configured to be mountable to a wall in some installations (paragraph 0031) and to a DIN rail (2, DIN rail) in other installations (paragraph 0029), the building controller (1, electronic device; paragraph 0022) comprising: 
a housing (10, main body) having a back plate (45, position limiting plate); 
a mounting clip (3, clip) slidably disposed relative to the back plate (45, position limiting plate) between a wall mount position (paragraph 0031) used when mounting the building controller (1, electronic device) to the wall and a DIN rail mount position (paragraph 0029) used when mounting the building controller (1, electronic device) to a DIN rail (2, DIN rail), wherein: 
when in the wall mount position (paragraph 0031), the mounting clip (3, clip) and the back plate (45, position limiting plate; paragraph 0027: …The position-limiting plate 45 is used for stopping the position-limiting part 30 of the base 31 of the clip 3 so as to prevent detachment of the clip 3 from the main body 10...) are configured to hold the mounting clip (3, clip) in the wall mount position (paragraph 0031) until at least a first threshold sliding force (paragraph 0028: …Moreover, the coupling ribs 35 of the two clips 3 are accommodated within the corresponding guiding recesses 42…; paragraph 0030: …During the process of moving the elastic extension arms 37, the rising segments 373 of the elastic extension arms 37 are subjected to deformation. Consequently, the two clips 3 are moved away from each other, and the two clips 3 can be easily separated from each other by the user. Under this circumstance, the first protruding edge 21 and the second protruding edge 22 of the DIN rail 2 are detached from the extension rims 341 of the bases 31 of the two clips 3. Since the DIN rail 2 is no longer clamped by the two clips 3, the electronic device 1 is detached from the DIN rail 2.; paragraph 0031; it is examiner’s position that if the coupling ribs 35 of the clips 3 are accommodated within the two guiding recesses, that the user is able to separate the clips as noted in the citation but also do the opposite, combine the clips) is applied to the mounting clip (3, clip) to displace the mounting clip (3, clip) from the wall mount position (paragraph 0031); and 
when in the DIN rail mount position (paragraph 0029), the mounting clip (3, clip) and the back plate (45, position limiting plate) are configured to hold the mounting clip (3, clip) in the DIN rail mount position (paragraph 0029) until at least a second threshold sliding force (paragraph 0028: …Moreover, the coupling ribs 35 of the two clips 3 are accommodated within the corresponding guiding recesses 42…; paragraph 0030: …During the process of moving the elastic extension arms 37, the rising segments 373 of the elastic extension arms 37 are subjected to deformation. Consequently, the two clips 3 are moved away from each other, and the two clips 3 can be easily separated from each other by the user. Under this circumstance, the first protruding edge 21 and the second protruding edge 22 of the DIN rail 2 are detached from the extension rims 341 of the bases 31 of the two clips 3. Since the DIN rail 2 is no longer clamped by the two clips 3, the electronic device 1 is detached from the DIN rail 2…) is applied to the mounting clip (3, clip) to displace the mounting clip (3, clip) from the DIN rail mount position (paragraph 0029).  

    PNG
    media_image1.png
    511
    483
    media_image1.png
    Greyscale

Regarding claim 2, as applied to claim 1, Chiang further teaches further comprising a DIN rail release position (paragraph 0030: … By externally pulling one of the two clips 3, the contact structure 372 of the engaging part 371 of the elastic extension arm 37 of the first clip 3a is moved across the climax 363 along the second bevel 362 of the double-bevel bulge 36 of the second clip 3b and then moved along the first bevel 361 of the double-bevel bulge 36 of the second clip 3b, and the contact structure 372 of the engaging part 371 of the elastic extension arm 37 of the second clip 3b is moved across the climax 363 along the second bevel 362 of the double-bevel bulge 36 of the first clip 3a and then moved along the first bevel 361 of the double-bevel bulge 36 of the first clip 3a…; it is examiner’s position that the DIN real release position is the state at which a clip is at it’s climax just before the pair of clips are disengaged) between the wall mount position (paragraph 0031) and the DIN rail mount position (paragraph 0029), wherein in the DIN rail release position (paragraph 0030; it is examiner’s position that the DIN rail release position is the state at which a clip is at it’s climax just before the pair of clips are disengaged), the mounting clip (3, clip) is configured to disengage from the DIN rail (2, DIN rail).  
Regarding claim 3, as applied to claim 2, wherein, when in the DIN rail release position (paragraph 0030; it is examiner’s position that the DIN real release position is the state at which a clip is at it’s climax just before the pair of clips are disengaged), the mounting clip (3, clip) and the back plate (45, position limiting plate); are configured to hold the mounting clip (3, clip) in the DIN rail release position until at least a third threshold sliding force (paragraph 0030; it is examiner’s position that if the mounting clip is at it’s climax, a force would be inherently required to move the clip to a new position) is applied to the mounting clip (3, clip) to displace the mounting clip (3, clip) from the DIN rail release position (paragraph 0030; it is examiner’s position that the DIN real release position is the state at which a clip is at it’s climax just before the pair of clips are disengaged).  
Regarding claim 6, as applied to claim 1, Chiang further teaches wherein the mounting clip (3, clip) comprises a first end (341, extension rims) and a second opposing end (38, fastening part), the first end (341, extension rims) configured to engage the DIN rail (2, DIN rail)  when the mounting clip (3, clip) is in the DIN rail mount position (paragraph 0029), and the second end (38, fastening part) is configured to accommodate a fastener (paragraph 0031: …a screw…) for securing the mounting clip (3, clip) and thus the building controller (1, the electronic device) to the wall when the mounting clip (3, clip) is in the wall mount position (paragraph 0031).  
Regarding claim 7, as applied to claim 6, Chiang further teaches wherein the second end (38, fastening part) defines a hole (381, fastening hole) that is configured to receive a fastener (paragraph 0030: …e.g., a screw…) when the mounting clip (3, clip) is in the wall mount position, wherein the fastener is one of a screw, a nail or a bolt (paragraph 0031: …For mounting the electronic device 1 on the computer case or the wall surface, the user may penetrate a fastening element (e.g., a screw) through the fastening hole 381 of the fastening part 38 in order to fix the electronic device 1 on the computer case or the wall surface…).  
Regarding claim 8, as applied to claim 1, Chiang further teaches wherein the mounting clip (3, clip) is slidably disposed relative to the back plate (45, position limiting plate) in a mounting clip slot (42, guiding recesses) defined by the back plate (45, position limiting plate; paragraph 0028: …The two clips 3 are movably disposed within the clip accommodation groove 40 of the main body 10. The bottom surfaces 33 of the two clips 3 face the clip accommodation groove 40 of the main body 10. Moreover, the coupling ribs 35 of the two clips 3 are accommodated within the corresponding guiding recesses 42…).  
Regarding claim 9, as applied to claim 1, Chiang further teaches wherein one or more of the mounting clip (3, clip) and back plate (45, position limiting plate) define a detent (36, double-bevel bulge; 37, extension arm; 39, receiving part) that is configured to hold the mounting clip (3, clip) in the wall mount position (paragraph 0031) until at least a first threshold sliding force (paragraph 0028: …Moreover, the coupling ribs 35 of the two clips 3 are accommodated within the corresponding guiding recesses 42…; paragraph 0030: …During the process of moving the elastic extension arms 37, the rising segments 373 of the elastic extension arms 37 are subjected to deformation. Consequently, the two clips 3 are moved away from each other, and the two clips 3 can be easily separated from each other by the user. Under this circumstance, the first protruding edge 21 and the second protruding edge 22 of the DIN rail 2 are detached from the extension rims 341 of the bases 31 of the two clips 3. Since the DIN rail 2 is no longer clamped by the two clips 3, the electronic device 1 is detached from the DIN rail 2.; paragraph 0031; it is examiner’s position that if the coupling ribs 35 of the clips 3 are accommodated within the two guiding recesses, that the user is able to separate the clips as noted in the citation but also do the opposite, separating the clips) is applied to the mounting clip (3, clip) to displace the mounting clip (3, clip) from the wall mount position (paragraph 0031).  
Regarding claim 10, as applied to claim 1, Chiang further teaches wherein one or more of the mounting clip (3, clip) and back plate (45, position limiting plate) define a detent (36, double-bevel bulge; 37, extension arm; 39, receiving part) that is configured to hold the mounting 13 of 17clip (3, clip; paragraph 0025) in the DIN rail mount position (paragraph 0029) until at least a second threshold sliding force (paragraph 0028: …Moreover, the coupling ribs 35 of the two clips 3 are accommodated within the corresponding guiding recesses 42…; paragraph 0030: …During the process of moving the elastic extension arms 37, the rising segments 373 of the elastic extension arms 37 are subjected to deformation. Consequently, the two clips 3 are moved away from each other, and the two clips 3 can be easily separated from each other by the user. Under this circumstance, the first protruding edge 21 and the second protruding edge 22 of the DIN rail 2 are detached from the extension rims 341 of the bases 31 of the two clips 3. Since the DIN rail 2 is no longer clamped by the two clips 3, the electronic device 1 is detached from the DIN rail 2…) is applied to the mounting clip (3, clip) to displace the mounting clip (3, clip) from the DIN rail mount position (paragraph 0029).  
Regarding claim 11, as applied to claim 1, Chiang further teaches comprising: 
a plurality of mounting clips (3, clip) each slidably disposed relative to the back plate (45, position limiting plate) between a wall mount position (paragraph 0031) used when mounting the building controller (1, electronic device; paragraph 0022) to the wall and a DIN rail mount position (paragraph 0029) used when mounting the building controller (1, electronic device; paragraph 0022) to a DIN rail (2, DIN rail), wherein for each of the plurality of mounting clips (3, clip): 
when in the wall mount position (paragraph 0031), the respective mounting clip (3, clip) and the back plate (45, position limiting plate) are configured to hold the respective mounting clip (3, clip) in the wall mount position (paragraph 0031) until at least a first threshold sliding force (paragraph 0028: …Moreover, the coupling ribs 35 of the two clips 3 are accommodated within the corresponding guiding recesses 42…; paragraph 0030: …During the process of moving the elastic extension arms 37, the rising segments 373 of the elastic extension arms 37 are subjected to deformation. Consequently, the two clips 3 are moved away from each other, and the two clips 3 can be easily separated from each other by the user. Under this circumstance, the first protruding edge 21 and the second protruding edge 22 of the DIN rail 2 are detached from the extension rims 341 of the bases 31 of the two clips 3. Since the DIN rail 2 is no longer clamped by the two clips 3, the electronic device 1 is detached from the DIN rail 2.; paragraph 0031; it is examiner’s position that if the coupling ribs 35 of the clips 3 are accommodated within the two guiding recesses, that the user is able to separate the clips as noted in the citation but also do the opposite, combine the clips) is applied to the respective mounting clip (3, clip)  to displace the respective mounting clip (3, clip) from the wall mount position (paragraph 0031); and 
when in the DIN rail mount position (paragraph 0029), the respective mounting clip (3, clip) and the back plate (45, position limiting plate) are configured to hold the respective mounting clip (3, clip) in the DIN rail mount position (paragraph 0029) until at least a second threshold sliding force (paragraph 0028: …Moreover, the coupling ribs 35 of the two clips 3 are accommodated within the corresponding guiding recesses 42…; paragraph 0030: …During the process of moving the elastic extension arms 37, the rising segments 373 of the elastic extension arms 37 are subjected to deformation. Consequently, the two clips 3 are moved away from each other, and the two clips 3 can be easily separated from each other by the user. Under this circumstance, the first protruding edge 21 and the second protruding edge 22 of the DIN rail 2 are detached from the extension rims 341 of the bases 31 of the two clips 3. Since the DIN rail 2 is no longer clamped by the two clips 3, the electronic device 1 is detached from the DIN rail 2…) is applied to the respective mounting clip (3, clip) to displace the respective mounting clip (3, clip) from the DIN rail mount position (paragraph 0029).  
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumi (US Patent No. 9386718 B2).
Regarding claim 12, Kusumi teaches a building controller (100, a DIN-rail mount type device; column 2 lines 25 to 34) comprising: a housing (110, housing) having a back plate (111b, back face), the back plate (111b, back face) defining a slot (113, slider groove); a mounting clip (150, lock member) configured to fit within and slide along the slot (113, slider groove); wherein the mounting clip (150, lock member) and/or the back plate (111b, back face), define one or more detents (117, 118, 119, recesses; column 3 lines 1 to 5; 154 and 154T) that: hold the mounting clip (150, lock member) in a first mount position (column 3 lines 6 to 12; “unlocking recess” 117) until at least a first threshold sliding force (column 5 lines 18 to 45) is applied to the mounting clip (150, lock member) to displace the mounting clip (150, lock member) along the slot (113, slider groove) from the first mount position (column 3 lines 6 to 12; “unlocking recess” 117); and hold the mounting clip (150, lock member) in a second mount position (column 3 lines 20 to 26; “storing recess” 119) until at least a second threshold sliding force (column 6 lines 12 to 36) is applied to the mounting clip (150, lock member) to displace the mounting clip (150, lock member) along the slot (113, slider groove) from the second mount position (column 3 lines 20 to 26; “storing recess” 119).  





    PNG
    media_image2.png
    490
    279
    media_image2.png
    Greyscale

Claim(s) 12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graube (US 5775955 A).
Regarding claim 12, Graube teaches a building controller (column 1 lines 35 to 41; column 1 lines 4 to 23; 70; terminal block; the passages describe how terminal blocks are necessary to connect to an actuator) comprising: 
a housing (74, housing) having a back plate (74, back of housing; Figure 2), the back plate (74, back of housing; Figure 2) defining a slot (81, lateral slot); 
a mounting clip (79, tab) configured to fit within and slide along the slot (81, lateral slot; column 4 lines 24 to 26); 
wherein the mounting clip (79, tab) and/or the back plate (74, back of housing; Figure 2) define one or more detents (84a and 84b; lower guide flanges; and 86a, 86b; upper lug members) that: 
hold the mounting clip (79, tab) in a first mount position (Figure 4; column 3 lines 14 to 15, mounted to a flat surface) until at least a first threshold sliding force is applied (column 4 lines 41 to 43: The block 70 may be released from rail 72 by pulling the tabs 78 and 79 to the first detent position.) to the mounting clip (79, tab) to displace the mounting clip (79, tab; Figure 5) along the slot (81, lateral slot) from the first mount position (Figure 4; column 3 lines 14 to 15, mounted to a flat surface); and 
hold the mounting clip (79, tab) in a second mount position (Figure 3; mounted to the DIN rail) until at least a second threshold sliding force (column 4 lines 35 to 38: When the tabs 78 and 79 are pushed all the way into the slots 80 and 81, respectively, the DIN rail 72 is engaged so as to hold the housing 74 of the terminal block 70 securely on the rail 72.) is applied to the mounting clip (79, tab) to displace the mounting clip (79, tab; Figure 5) along the slot (81, lateral slot) from the second mount position (Figure 3; column 3 lines 12 to 13; mounted to the DIN rail).

    PNG
    media_image3.png
    375
    603
    media_image3.png
    Greyscale

Regarding claim 16, as applied to claim 12, Graube further teaches wherein the one or more detents (84a and 84b; lower guide flanges; and 86a, 86b; upper lug members) comprise a lever (86a, 86b; upper lug members) and a tang (84a and 84b; lower guide flanges) defined by the back plate (74, back of housing; Figure 2), 
wherein the lever (86a, 86b; upper lug members) is configured to bias the tang (84a and 84b; lower guide flanges) against the mounting clip (79, tab), 
wherein the mounting clip (79, tab) comprises ridge and the tang (84a and 84b; lower guide flanges) is configured to move against the bias of the lever (86a, 86b; upper lug members) and away from the mounting clip (79, tab) when the tang (84a and 84b; lower guide flanges) engages the ridge (92 and 93; detents; Figure 5; column 4 lines 32 to 35: The respective detents 92 and 93 interact with the lower guide flanges 84a and 84b and 82a and 82b to determine the lateral position of the tabs 78 and 79 in the respective lateral slots 80 and 81.) of the mounting clip (79, tab) as the first threshold sliding force (column 4 lines 41 to 43: The block 70 may be released from rail 72 by pulling the tabs 78 and 79 to the first detent position.) is applied to the mounting clip (79, tab).
Regarding claim 17, as applied to claim 16, Graube further teaches wherein the mounting clip (79, tab) comprises a plurality of ridges (92 and 93; detents) and the tang (84a and 84b; lower guide flanges) is configured to move against the bias of the lever (86a, 86b; upper lug members) and away from the mounting clip (79, tab) when the tang (84a and 84b; lower guide flanges) engages Figure 5; column 4 lines 32 to 35: The respective detents 92 and 93 interact with the lower guide flanges 84a and 84b and 82a and 82b to determine the lateral position of the tabs 78 and 79 in the respective lateral slots 80 and 81;) each of the plurality of ridges (92 and 93; detents) of the mounting clip (79, tab).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran (US Patent No. 5904592 A) in view of Chiang (US Publication No. 20160295733 A1).
Regarding claim 18, Baran teaches a method (column 2 lines 18 to 26) comprising: 15 of 17applying at least a first threshold sliding force (column 3 lines 59 to 62) to a mounting clip (22, locking tab) of a building controller (12, electrical component chassis) to slide the mounting clip (22, locking tab) from a first position (Figure 3; column 2 lines 41 to 42) toward a second position (Figure 5; column 2 lines 45 to 46), wherein in the second position (Figure 5) a securement feature (28, slot) of the mounting clip (22, locking tab) is accessible …(omitted claim language)…; and applying at least a second threshold sliding force to the mounting clip (22, locking tab) of the building controller (12, electrical component chassis) to slide the mounting clip (22, locking tab) of the building controller (12, electrical component chassis) from the second position (Figure 5; column 2 lines 45 to 46) toward the first position (Figure 3; column 2 lines 41 to 42; column 3 lines 55 to 59), wherein in the first position (Figure 3; column 2 lines 41 to 42) at least part of the mounting clip (22, locking tab) is positioned to engage a DIN rail (14, DIN rail; Figure 3).  

    PNG
    media_image4.png
    314
    233
    media_image4.png
    Greyscale

However, although Baran teaches a mounting clip that has an area for potentially receiving a fastener (Figures 3 to 6), the prior art does not expressly teach wherein in the second position a securement feature of the mounting clip is accessible for receiving a fastener to secure the building controller to a wall.
Chiang more expressly teaches wherein in the second position (paragraph 0030 and 0031) a securement feature (381, fastening hole) of the mounting clip (3, clip) is accessible for receiving a fastener (paragraph 0031: …the user may penetrate a fastening element (e.g., a screw)) to secure the building controller (1, the electronic device) to a wall (paragraph 0031: …In the above embodiment, the electronic device 1 is mounted on the DIN rail 2 through the two clips 3. Moreover, according to the practical requirements, the electronic device 1 may be mounted on a computer case or a wall surface through the two clips 3...) so that the electronic device can be fixed on the computer case or the wall surface (paragraph 0031).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Baran to include wherein in the second position a securement feature of the mounting clip is accessible for receiving a fastener to secure the building controller to a wall in view of the teaching of Chiang so that the electronic device can be fixed on the computer case or the wall surface.
Allowable Subject Matter
Claims 4, 5, 13-15, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, examiner is unable to find prior art or reasonable motivation to combine pieces of prior art to read on the limitations. The closest piece of prior art found was Kusumi (US Patent No. 9386718 B2) and Graube (US Patent No. 5775955 A) which both teach multiple positions that would require separate threshold forces but does not expressly teach the particular relationship between the magnitudes of the sliding forces as claimed. Additionally, coiled springs are known in the art (Liu US Patent No. 7674129) and although a coiled spring may teach the relationship between the magnitudes of the forces, examiner does not find reasonable motivation to add a coiled spring in the context of the other prior art applied and the preceding claim limitations.
Dependent claim 5 is subsequently objected to.
Regarding claim 13, examiner is unable to find prior art or reasonable motivation to combine pieces of prior art to read on the limitations. The closest piece of prior art found was Kusumi (US Patent No. 9386718 B2) and Graube (US Patent No. 5775955 A) which both teach multiple positions that would require separate threshold forces but does not expressly teach the particular relationship between the magnitudes of the sliding forces as claimed. Additionally, coiled springs are known in the art (Liu US Patent No. 7674129) and although a coiled spring may teach the relationship between the magnitudes of the forces, examiner does not find reasonable motivation to add a coiled spring in the context of the other prior art applied.
Regarding claim 14, examiner is unable to find prior art or reasonable motivation to combine pieces of prior art to read on the limitations. The closest piece of prior art found was Kusumi (US Patent No. 9386718 B2) and Graube (US Patent No. 5775955 A) which both teach multiple positions that would require separate threshold forces but does not expressly teach the particular relationship between the magnitudes of the sliding forces as claimed. Additionally, coiled springs are known in the art (Liu US Patent No. 7674129) and although a coiled spring may teach the relationship between the magnitudes of the forces, examiner does not find reasonable motivation to add a coiled spring in the context of the other prior art applied.
Dependent claim 15 is subsequently objected to.
Regarding claim 19, examiner is unable to find prior art or reasonable motivation to combine pieces of prior art to read on the limitations. The closest piece of prior art found besides the prior art applied to claim 18 were Kusumi (US Patent No. 9386718 B2) and Graube (US Patent No. 5775955 A) which both teach multiple positions that would require separate threshold forces but do not expressly teach the particular relationship between the magnitudes of the sliding forces as claimed. Additionally, coiled springs are known in the art (Liu US Patent No. 7674129) and although a coiled spring may teach the relationship between the magnitudes of the forces, examiner does not find reasonable motivation to add a coiled spring in the context of the other prior art applied and the preceding claim limitations.
Regarding claim 20, examiner is unable to find prior art or reasonable motivation to combine pieces of prior art to read on the limitations. The closest piece of prior art found besides the prior art applied to claim 18 were Kusumi (US Patent No. 9386718 B2) and Graube (US Patent No. 5775955 A) which both teach multiple positions that would require separate threshold forces but do not expressly teach the particular relationship between the magnitudes of the sliding forces as claimed. Additionally, coiled springs are known in the art (Liu US Patent No. 7674129) and although a coiled spring may teach the relationship between the magnitudes of the forces, examiner does not find reasonable motivation to add a coiled spring in the context of the other prior art applied and the preceding claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim (US Publication No. 20080108248 A1) teaches a mechanism of fastening detachable electronic device to din rail.
Lim (US Patent No. 8062061 B2) teaches a mechanism of fastening detachable electronic device to din rail.
	Molnar (US Publication No. 20100285690 A1) teaches an integrated DIN rail attachment feature for optimized constraint.
Schweizer (Foreign Patent WO 2017129452 A1) teaches a device for securing a communications and/or automation device to a top hat rail and communications and/or automation device
Molnar (US Publication No. 20100314522 A1) teaches integrated din rail attachment feature for superior attachment.
Shortt (US Patent No. 5694288 A) teaches mounting arrangement for mounting a circuit breaker to a rail.
Molnar (US Patent No. 9967995 B2) teaches a single action din rail latch.
Allcock (US Patent No. 7374453 B1) teaches an enclosure-to-rail retaining system and method.
Baran (US Publication No. 20110269339 A1) teaches a system for securing a device using two DIN rails.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/               Examiner, Art Unit 3762                                                                                                                                                                                         
/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762